Case 1:20-cv-03419-MKB-VMS Document 1-3 Filed 07/29/20 Page 1 of 5 PageID #: 22




                             EXHIBIT B




                                                                      Exhibit B
Case 1:20-cv-03419-MKB-VMS Document 1-3 Filed 07/29/20 Page 2 of 5 PageID #: 23




  Marek Stasiewicz                                                  Stoughton,l2grudnia,2019

  857 Park St

  Stoughton, MA 02072



  Do Zarz~du G(ownego SWAP,

  Zarz~du Okrggu II -go

   oraz do wszystkich ktorzy to pismo otrzymaj~.



  Prosze o zapoznanie sie z tym pismem.

         Kilka miesi~cy temu, a dokkadnie 11 lipca 2019 r. wyskakem pismo do Zarz~du Gkownego
  SWAP,jak rowniez do Zarz~du Okregu II-go SWAP z zapytaniem `Kim wy jestescie?'Do dnia
  dzisiejszego nie otrzymakem zadnej odpowiedzi. A zatem przypuszczam,ze t~ organizacj~ jak~ jest
  SWAP rz~dzi potencjalna mafia.

   Ko1.Antoni Chroscielewski dzwiga na plecach ciezki wor przewinien swego zycia. Na pogrzebie
  sp. Naczelnego Komendanta SWAP Wincentego Knapczyka stakem obok niego i obserwowakem jak
  wyciera kzy z oczu, tego nie dako sie ukryc, o czym myslak?, moze o tym ponizaniu Kolegi przez to lata
  jego urze~dowania.Gzie w tym dniu byk Zarz~d Gkowny? To jest dopiero........!

    Adj. Gen.M Chroscielewski tez ma na sumieniu mash przekr~tow finansowych.Jego zachowanie
   i prowadzenie zebrania Rady SWAP to dopiero cyrk. Sztuczne przerwy robione po to, by ustawiac
   niektorych delegatow na korytarzu pod scian~,jak maj~ gkosowac.Manipulacja dyskusji w sprawie
   odwokan bykych czkonkow SWAP,nie zostako przeczytane zadne odwokanie ukaranych czkonkow,
   a uzupeknienie wakatow do Z.G. SWAP. bez gkosowania. Nast~pnie stwierdzenie, ze SWAP to nie
   organizacja wojskowa.
   A najciekawsze to,ze w czasie odbierania przysi~gi miak furazerke na gkowie, a delegaci i reszta
   czkonkow siedziaka.Nikt mi nie wierzyk jak mowikem czy pisakem, ze za tym wszystkim stoi i decyduje
   szara eminencja skuzb PRL- u Teofil Lachowicz . Udaje redaktora Weterana,
   a w nim pomowienia kkamstwa i oczernianie czkonkow SWAP. Co to za historyk, ktory nie potraf
   napisac prawdy, czy chocby stank do rzetelnej i prawdziwej dyskusji,a nie chowac sib jak tchorz.
   Artykuk(dok~d zmierza SWAP)najlepiej ukazuje jego charakter. To on z A..Domino zlikwidowali
   s~dy kolezenskie, dobr~ szkoke mieli od Zbigniewa Domino . W jego zyciorysie widniej~ (autentyczne
   materiaky z okresu walk z reakcyjnymi bandami w trudnym powojennym okresie) Dzisiaj stawiaj~
   pomniki zoknierzom wykl~tym ktorych wykanczak Z. Domino, a przeciez dzisiaj T.Lachowicz robi
   podobnie, tylko ze niemoze strzelac. Papier wszystko przyjmie, dlatego zwracam sib do Was szanowni
   koledzy i szanowne kolezanki, wszystkie dokumenty a zwkaszcza Konstytucje nalezy czytac i to
Case 1:20-cv-03419-MKB-VMS Document 1-3 Filed 07/29/20 Page 3 of 5 PageID #: 24




  uwaznie czytac, wtedy b~dziecie zorientowani o co w tym wszytkim chodzi. Juz sp. Kol.
  F. Bruks krytykowak T. Lachowicza za jego zachowanie, stosunek do czkonkow . Sp.Kol E. Witt
  powiedziak, ze T. Lachowiczjest archiwist~, ale zaden z niego weteran czy czkonek SWAP.
  Protokok z ostatniego Walnego Zjazdu SWAP,ktory ja napisakem byk odzwierciedleniem przebiegu
  obrad podczas Walnego Zjazdu, ale zostak zmanipulowany przez T. Lachowicza, co on ukazuje ?, dno,
  tak samo protokoky z Rady SWAP 2018 r i 2019 r czy w nich zawarte jest troche prawdy?, to
  hipokryzja, kkamstwo po trzykroc kkamstwo.Jako protokolant XXXIII Walnego Zjazdu SWAP posiadam
  mandaty, protokoky komisji, sprawozdania kom. okr~gow, placowek s~ do dyspozycji Zarz~du
  Gkownego SWAP,czekam na odpowiedz. Oddam,jednak po rzetelnej dyskusji i analizie, no niestety ci
  ludzie boj~ sie prawdy, dlatego, ze ich wypowiedzi podczas Walnego Zjazdu s~ w nim zapisane, a to
  szkodzi ich reputacji.

        Szanowni Koledzy uczestniczycie w zjazdach, radach i tak naprawde nie wiecie co sie dzieje,
  oczywiscie nie wszyscy. Na jednym z Walnych Zjazdow T. Lachowicz zwrocik sie~ do was delegatow
  cytuj~:
  „ weterani z Polski dorwali sig do nagromadzonego maj~tku przez starszych weteranbw, dla
  niektorych Jaruzelski jest bohaterem,jakie tradycje ci weterani b~d~ przekazywac potomkom"
  zaznaczam,ze ja nie bykem ani delegatem, ani protokolantem.Czyli my wszyscy czkonkowie SWAP,
  ktorzy przyjechalismy z Polski , a s~uzyli§my w wojsku polskim jeste§my z~odziejami. Z wypowiedzi
  T. Lachowicza tak wynika, on jeden czysty, nieskazitelny, musiak skuzyc w czerwonoarmistach. Koledzy
  czy ktos z Was postawi wniosek o ukaranie Lachowicza? - prokuratorowi, s~dziemu i katu w jednej
  osobie?, bo s~dy kolezenskie zlikwidowak (Jezeli ktos sobie zyczy kiedy to byko, ch~tnie wysl~ kopie).

          Wszyscy wstepuj~c do organizacji SWAP,podczas skkadania przysiegi mielismy na ustach
  BOG,HONOR,OJCZYZNA,czy nadal Koledzy, to skowa dzisiaj maj~ jakies znaczenie?, Koledzy
  wielu z Was sprzedako sie za przyskowiow~ miske soczewicy, czy dzis, mozecie z czystym sumieniem
  spojrzec sobie w lustro? Uwazam,ze milczenie jest rowniez przyzwoleniem dla zkej pracy na rzecz
  naszej organizacji SWAP.

   Marek Stasiewicz
Case 1:20-cv-03419-MKB-VMS Document 1-3 Filed 07/29/20 Page 4 of 5 PageID #: 25




    Marek Stasiewicz                                    Stoughton, December 12, 2019
    857 Park St
    Stoughton, MA 02072

    To the Executive Committee ofPAVA
    the Board Directors of District II
    and to all who will receive this letter.



    Please read this letter.

    A few months ago, precisely on July 11, 2019, I sent a letter to the Executive Committee
    ofPAVA and the Board of Directors of District II with a question "Who are you?" To
    this day I have not received an answer. So I suppose that PAVA organization is governed
    by a potential mafia.

    Antoni Chroscielewski carries on his back a heavy burden of transgressions of his life. At
    the funeral of Chief Commendant ofPAVA Wincenty Knapczyk I stood next to him and
    saw him wipe his tears from his eyes, which was difficult to hide, what did he think
    about?, perhaps about how he had demeaned his Colleague during the years of his tenure.
    Where on this day was the Executive Committee? This is quite.......!

    Adjunct General M. Chroscielewski also has a lot of financial scams on his conscience.
    His behavior and the way he led the Board Meeting ofPAVA was a circus. There were
    artificial breaks to persuade delegates how they should vote. Manipulation of discussion
    regarding dismissals offormer PAVA members, no appeal of the punished members was
    read, and filling of vacancies in the Executive Committee ofPAVA without voting. Then
    the declaration that PAVA is not a military organization.
    And the most interesting thing was that during the receiving ofthe oath he had a field cap
    on his head, and the delegates and the rest ofthe members remained seated. Nobody
    believed me when I said or wrote that behind all this stands and decides a gray eminence
    of the Polish Peoples Republic — Teofil Lachowicz. He pretends to be the editor ofthe
    Veteran, and in it avenging lies and slandering of the PAVA members. What kind of a
    historian is he if he can not write the truth, or entertain a fair and genuine discussion,
    instead of hiding like a coward. The article (about PAVA's direction) shows his character
    best. It was him and A. Domino who liquidated peer courts, they received good training
    from Zbigniew Domino. In his biography there are (authentic materials from the period
    offights with reactionary bands in the difficult post-war time) Today they erect
    monuments to the cursed soldiers whom Z. Domino finished off, and yet today T.
    Lachowicz does the same, except that he can not shoot. Paper will accept anything, that's
Case 1:20-cv-03419-MKB-VMS Document 1-3 Filed 07/29/20 Page 5 of 5 PageID #: 26




    why I address you, colleagues, ladies and gentlemen, all documents and especially the
    Constitution needs to be read and read carefully, then you will be aware of what this is all
    about. Already late F. Bruks criticized T. Lachowicz for his behavior and attitude toward
    the members. Late E. Witt said that T. Lachowicz was an archivist and not a veteran or
    PAVA member. The minutes of the PAVA Annual Meeting I wrote reflected the
    proceedings of the Annual Meeting, but it was manipulated by T. Lachowicz, what does
    he show?, rubbish, as well as the minutes of the 2018 and 2019 PAVA Meetings, do they
    reflect any truth ?this is hypocricy, lie upon lie. As the minutes taker of the XXXIII
    PAVA Annual Meeting I have the mandates, committee reports, reports of district and
    outpost committees, they are available to the PAVA Executive Committee. I await a
    response. I will hand them in after a fair discussion and scrutiny, unfortunately these
    people are afraid of the truth, because their statements during the Annual Meeting are
    recorded there, which might impair their reputation.

           Dear Colleagues, you participate in meetings, board meetings, and you really do
    not know what is going on, not all of you of course. At one of the Annual Meetings, T.
    Lachowicz addressed you delegates, I cite:
    "the veterans from Poland got hold of the accumulated property of the senior
    veterans, for some Jaruzelski is a hero, what kind of tradition these veterans would
    pass on to posterity" I note I was neither a delegate nor a minutes taker. So all of us
    PAVA members who came from Poland, and served in the Polish army are thieves.
    According to T. Lachowicz's statement, this is so, he is flawless and unblemished, he
    must have served in the Red Army. Colleagues, will any of you propose to punish
    Lachowicz? — to the prosecutor,judge and executioner in one person?, as he liquidated
    peer reviews (If anyone wishes to know when it was I will be glad to send a copy).

             Everyone joining the PAVA organization, when we took the oath, we pledged
    GOD,HONOR,MOTHERLAND,do these words still mean anything today, Colleagues?
    Colleagues, many of you sold for a proverbial lentil soup, today, can you look in the
    mirror with a clear conscience? I think that remaining silent is permission for bad work
    for our PAVA organization.

    Marek Stasiewicz




    ***********
    Translator's Note
    The original text in Polish contains ungrammatical sentences and incorrect punctuation,
    which I tried to preserve in the English translation, to the extent it was possible.



                                                                                              2
